
	
		II
		112th CONGRESS
		2d Session
		S. 2047
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to make
		  demonstration grants to eligible local educational agencies for the purpose of
		  reducing the student-to-school nurse ratio in public elementary schools and
		  secondary schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student-to-School Nurse Ratio
			 Improvement Act of 2012.
		2.FindingsCongress finds the following:
			(1)The American
			 Academy of Pediatrics emphasizes the crucial role school nurses have in the
			 seamless provision of comprehensive health services to children and youth, as
			 well as in the development of a coordinated school health program.
			(2)The school nurse
			 functions as a leader and the coordinator of the school health services team,
			 facilitating access to a medical home for each child and supporting school
			 achievement.
			(3)Recent national
			 data indicates 45 percent of public schools have a school nurse all day, every
			 day, while another 30 percent of schools have a school nurse who works part
			 time in 1 or more schools.
			(4)The American
			 Nurses Association has reported that when there is no registered nurse on the
			 school premises, the responsibility to administer the necessary medications and
			 treatments and appropriate monitoring of the children falls on the shoulders of
			 administrators, educators, and staff who are ill-prepared to perform these
			 tasks.
			(5)Statistics from
			 the National Center for Education Statistics indicate that of the 52,000,000
			 children who currently spend their day in schools, 16 percent have chronic
			 physical, emotional, or other health problems.
			(6)A recent study
			 indicated that from 2002 to 2008 the percentage of children in special
			 education classes with health impairments, due to chronic or acute health
			 problems, increased 60 percent. Within this group, the rate of autism has
			 doubled since 2002.
			(7)In the past 10
			 years, the prevalence of asthma has increased 40 percent and the incidence of
			 diabetes has increased nearly 50 percent.
			(8)According to a
			 2008 report by the American Academy of Pediatrics, students face increased
			 social issues as well as the need for preventative services and interventions
			 for acute and chronic health issues.
			(9)The Centers for
			 Disease Control and Prevention reports that, in 2008, 8.9 percent of children
			 were without health insurance, and with more than 1,300,000 homeless children
			 in the United States, schools have become the only source of health care for
			 many children and adolescents.
			(10)Communicable and
			 infectious diseases account for millions of school days lost each year. There
			 is reported evidence that school nurses have a positive impact on immunization
			 rates, resulting in fewer parent-requested exemptions.
			(11)A recent study
			 showed that students with health concerns attended to by school nurses were
			 able to return to class 95 percent of the time, while students attended to by
			 non-licensed staff were only able to return to class 82 percent of the
			 time.
			(12)Using a
			 formula-based approach for determining a balanced student-to-school nurse ratio
			 offers a reasonable means for achieving better student outcomes.
			3.Reducing
			 Student-to-School Nurse Ratios
			(a)Demonstration
			 Grants
				(1)Program
			 AuthorizedThe Secretary of Education, in consultation with the
			 Secretary of Health and Human Services and the Director of the Centers for
			 Disease Control and Prevention, may make demonstration grants to eligible local
			 educational agencies for the purpose of reducing the student-to-school nurse
			 ratio in public elementary schools and secondary schools.
				(2)Application
					(A)In
			 GeneralTo receive a grant under this section, an eligible local
			 educational agency shall submit an application to the Secretary of Education at
			 such time, in such manner, and containing such information as the Secretary of
			 Education may require.
					(B)Current
			 RatiosThe application shall include information with respect to
			 the current ratios of students-to-school nurses in each of the public
			 elementary schools and secondary schools served by the eligible local
			 educational agency.
					(3)PriorityIn
			 awarding grants under this section, the Secretary of Education shall give
			 priority to applications submitted by high-need local educational agencies that
			 demonstrate the greatest need for new or additional nursing services among
			 students in the public elementary schools and secondary schools served by such
			 local educational agency.
				(4)Matching
			 FundsThe Secretary of Education may require local educational
			 agencies receiving grants under this section to provide matching funds from
			 non-Federal sources, and shall permit such local educational agencies to match
			 funds in whole or in part with in-kind contributions.
				(b)ReportNot
			 later than 24 months after the date on which a grant is first made to an
			 eligible local educational agency under this section, the Secretary of
			 Education shall submit to Congress a report on the results of the demonstration
			 grant program carried out under this section, including an evaluation
			 of—
				(1)the effectiveness
			 of the program in reducing the student-to-school nurse ratios described in
			 subsection (a)(1); and
				(2)how any resulting
			 enhancement of student health may impact student learning.
				(c)DefinitionsFor
			 purposes of this section:
				(1)In
			 GeneralThe terms elementary school, local
			 educational agency, poverty line, and secondary
			 school have the meanings given to those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency in which the student-to-school
			 nurse ratio in each public elementary school and secondary school served by the
			 agency is 750 or more students to 1 school nurse.
				(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
					(A)that serves not
			 fewer than 10,000 children from families with incomes below the poverty line;
			 or
					(B)for which not
			 less than 20 percent of the children served by the agency are from families
			 with incomes below the poverty line.
					(4)NurseThe
			 term nurse means a licensed nurse, as defined under State
			 law.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section for each of the fiscal years
			 2012 through 2016.
			
